UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRAVIS JAMES,
                            Plaintiff,                          ORDER

                     -against-                                  15-CV-00106 (PMH)
DANA GAGE, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Court held an Initial Pretrial Telephone Conference at 09:30 a.m. on May 13, 2021.

Counsel for Defendants and Plaintiff, proceeding pro se, appeared. A Civil Case Management

Order, as well as an Order of Reference referring this matter to Magistrate Judge McCarthy, will

be docketed separately

         Defense counsel is directed to mail a copy of this Order to Plaintiff and file proof of service

on the docket.



                                                    SO ORDERED:

Dated:     White Plains, New York
           May 13, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge
